Citation Nr: 1548244	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-15 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma to include as due to the service connected residuals of adenocarcinoma of the prostate status post radical prostectomy.

2.  Entitlement to service connection for hypertension, to include as due to the service connected residuals of adenocarcinoma of the prostate status post radical prostectomy and/or exposure to Agent Orange.

3.  Entitlement to service connection for an acquired psychiatric disorder, including dyssomnia, major depressive disorder, and generalized anxiety disorder, to include as due to the service connected residuals of adenocarcinoma of the prostate status post radical prostectomy.



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1966.  He had service in the republic of Vietnam.

This appeal came before the Board of Veterans' Appeals (Board) from August 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board notes that the record contains diagnoses of major depressive disorder and generalized anxiety disorder.  The Board has therefore, rephrased the issue on appeal to include these diagnosis as reflected on the title page of this Remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record in a March 2011 statement and a March 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board has reviewed the evidence of record and finds that additional development is needed prior to deciding the claim.

In regards to the claim for glaucoma, the Veteran argues that his glaucoma is due to the service connected residuals of adenocarcinoma of the prostate.  The Veteran was afforded a VA examination in October 2011.  At the time, the examiner provided an opinion stating that the diagnosed glaucoma was not caused by the service connected residuals of adenocarcinoma of the prostate.  He provided no rationale.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, he Board finds the opinion to be inadequate and a new medical opinion is needed.

In regards to hypertension, the Veteran has also argued that his hypertension is due to the service connected residuals of adenocarcinoma of the prostate.  In addition, in a December 2011 statement, the Veteran argued that his hypertension is due to exposure to Agent Orange.  

The Veteran's DD 214 reflects the Veteran had service in the Republic of Vietnam.  Therefore exposure to Agent Orange is conceded.  Moreover, the record reflects a diagnosis of hypertension.  Although his currently diagnosed hypertension is not listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  

A VA medical opinion has not been obtained as to the possible relationship between hypertension and the confirmed exposure to Agent Orange.  Said opinion should be obtained. 

In regarding the acquired psychiatric disorder, in a September 2011 letter, the Veteran's private physician, Dr. R.H. Miguez stated that he had been treating the Veteran for his psychiatric conditions since 1998 and certified he had diagnoses of major depressive disorder (MDD), generalized anxiety disorder and R/O posttraumatic stress disorder.  A review of the file shows that the private treatment records have not been associated with the claim file.  These records should be obtained. 

Moreover, a VA psychiatric examination was provided in October 2011.  At the time, the only diagnosis discussed was dyssomnia.  However, as indicated above, there are diagnoses of MDD and generalized anxiety disorder in the record.  Therefore, a new psychiatric VA examination and opinion are needed to address all of the psychiatric diagnoses of record.

Finally, as noted in the introduction section above, the Board is referring the issue of entitlement to service connection for diabetes mellitus.  In the March 2011 claim, he noted he was claiming service connection for a nervous disorder and glaucoma as due to all of the service connected disabilities.  Glaucoma is a condition which may be caused by diabetes mellitus.  Therefore, the issue of service connection for diabetes mellitus and glaucoma are inextricably intertwined.  The RO/AOJ should defer adjudication of the glaucoma and an acquired psychiatric disorder issues until the referred issue of service connection for diabetes mellitus has been adjudicated.

Accordingly, the case is REMANDED for the following action:

1. The RO/AOJ should contact the Veteran and request that he provide a release of information form for treatment records for treatment provided by Dr. R.H. Miguez.  After the Veteran has submitted a properly executed release of information form, the RO/AOJ should request all identified treatment records and associate them with the claim file.  All efforts to obtain the identified records should be clearly documented in the claim file.  

2. Obtain a VA medical opinion conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypertension. 

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to Agent Orange during service. 

The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

In rendering the opinion, the examiner should specifically comment on whether he or she finds the aforementioned study, National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, linking hypertension to Agent Orange exposure persuasive, whether the Veteran has other risk factors that might be the cause of hypertension, and whether hypertension has manifested itself in an unusual manner.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached and note that a review of the claim file was conducted.

3. After the requested development in (1) above has been completed and after the issue of service connection for diabetes mellitus has been adjudicated, return the claim file to the October 2011 VA examiner who conducted the eye examination and request that an addendum opinion be provided.  

The examiner is requested to provide a complete rationale for the opinion rendered that glaucoma was not caused by or aggravated by the service connected adenocarcinoma of the prostate.  Additionally, if a diabetes mellitus diagnosis is confirmed, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that any of the diagnosed eye conditions was caused by or aggravated by diabetes mellitus.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached and note that a review of the claim file was conducted.

4. After the requested development in (1) above has been completed and after the issue of service connection for diabetes mellitus has been adjudicated, afford the Veteran a new VA psychiatric examination to determine the nature and etiology of all of the psychiatric disabilities diagnosed.  The examiner should note that the Veteran has been previously diagnosed with MDD and generalized anxiety disorder.  For each psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disability was caused by or aggravated by the service connected adenocarcinoma of the prostate; was caused by or aggravated by diabetes mellitus; and was otherwise caused by or aggravated by service.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached and note that a review of the claim file was conducted.

5. Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






